AMENDMENT TO THE TRUST FOR ADVISED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of August, 2014, to the Fund Administration Servicing Agreement dated as of January 1, 2014, as amended, (the “Agreement”), is entered into by and between TRUST FOR ADVISED PORTFOLIOS, a Delaware statutory trust (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement and add the following series of Trust for Advised Portfolios: Exhibit G, the Infinity Q Diversified Alpha Fund is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR ADVISED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By:/s/ Christopher E. Kashmerick By: /s/ Michael R. McVoy Name: Christopher E. Kashmerick Name: Michael R. McVoy Title: President
